                                                                           FiLED
                                                                        IN CI-ERK'S OFFICE
                                                                    US DiSTRiCI C0US7 E.Q.N.Y.


                                                                   ★           IS 2020
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                    BROOKLYN OFFICE
                                                 -X
LAQUAN JONES,

                       Plaintiff,                            MEMORANDUM & ORDER
                                                             20-CV-693(AMD)(SJB)
               - against -

THE UNITED STATES,

                      Defendant.
                                                  X
ANN M.DONNELLY,United States District Judge:

       On January 31, 2020, the pro se plaintiff brought this civil rights action. In the

complaint, which is captioned for the United States Court of Federal Claims and names the

United States as the only defendant, the plaintiff alleges that members of the New York City

Police Department violated the plaintiffs rights during a January 7, 2016 arrest, and that the

Queens District Attomey's Office maliciously prosecuted him for a year thereafter. The

plaintiffs application to proceed in forma pauperis is granted. The complaint is dismissed with

leave to file an amended complaint within 30 days of the date of this order.

                                        BACKGROUND


       On January 7, 2016, unknown NYPD officers arrested the plaintiff"without cause or

proper warrant" at his home in East Elmhurst, Queens. (ECF No. 1.) The plaintiff was arraigned

and transferred to Rikers Island, where he was "subjected to non-consensual offensive touching

by members of the NYPD and the New York City Department of Corrections." {Id at 1-2.) He

remained in custody until April 22,2016, and the case against him was dismissed on January 30,

2017. (Id.) He claims that while he was incarcerated,"the State of New York, the City of New

York, and the NYPD caused, allowed, permitted and condoned the release of defamatory and

libelous statements[,]" and that his "arrest was based upon unreliable and inconsistent statements
by complainants and a highly suggestive identification procedure." {Id. at 2-3.) The plaintiff

seeks an opportunity to tell his "side ofthe story" and an unspecified settlement. {Id. at 7.)

                                   STANDARD OF REVIEW


        Because the plaintiff is proceeding pro se, his pleadings are held "to less stringent

standards than formal pleadings drafted by lawyers." Hughes v. Rowe,449 U.S. 5,9(1980);

accord Erickson v. Pardus,551 U.S. 89,94(2007); Harris v. Mills, 572 F.3d 66,72(2d Cir.

2009). Even under that standard, his complaint must plead "enough facts to state a claim to

relief that is plausible on its face." Bell Atlantic Corp. v. Twombly,550 U.S. 544,570(2007).

"A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged." Ashcroft

V. Iqbal, 556 U.S. 662,678(2009). While "detailed factual allegations" are not required,"[a]

pleading that offers 'labels and conclusions' or 'a formulaic recitation ofthe elements of a cause

ofaction will not do.'" Iqbal, 556 U.S. at 678 (quoting Twombly,550 U.S. at 555). Similarly, a

complaint fails to state a claim "if it tenders 'naked assertion[s]' devoid of'further factual

enhancement.'" Iqbal,556 U.S. at 678(quoting Twombly,550 U.S. at 557).

        Under 28 U.S.C. § 1915(e)(2)(B), which allows poor plaintiffs to file lawsuits without

paying the usual filing fee, a district court must dismiss a case when the action "(i)is frivolous or

malicious;(ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief

against a defendant who is immune from such relief." 28 U.S.C. § 1915(e)(2)(B). An action is

frivolous when "the factual contentions are clearly baseless, such as when allegations are the

product of delusion or fantasy." Livingston v. Adirondack Beverage Co., 141 F.3d 434,437(2d

Cir. 1998)(internal quotation marks and citation omitted).
                                          DISCUSSION


       The plaintiff alleges violations of his constitutional rights, which are cognizable under 42

U.S.C. § 1983. To maintain a § 1983 action, a plaintiff must allege two essential elements;"the

conduct complained of must have been committed by a person acting under color of state law,"

and "must have deprived a person ofrights, privileges or immunities secured by the Constitution

or laws ofthe United States." Pitchell v. Callan, 13 F.3d 545,547(2d Cir. 1994). A plaintiff

must show that each named defendant is personally liable for the alleged harm. Farrell v. Burke,

449 F.3d 470,484(2d Cir. 2006).

       "Because vicarious liability is inapplicable to ... § 1983 suits, a plaintiff must plead that

each Government-official defendant, through the official's own individual actions, has violated

the Constitution." Ashcroft v. Iqbal, 556 U.S. 662,676(2009). A municipality can be liable

under section 1983 only ifa plaintiff can show that a municipal policy or custom caused the

deprivation of his or her constitutional rights. See Monell v. Dep't ofSoc. Servs., 436 U.S. 658,

690-91 (1978); see also Cash v. Cnty. ofErie,654 F.3d 324, 333(2d Cir. 2011), cert, denied,

565 U.S. 1259(2012)("[T]o establish municipal liability under § 1983,a plaintiff must prove

that action pursuant to official municipal policy caused the alleged constitutional injury."

(citation and internal quotation marks omitted)).

       The plaintiff has named only the United States as a defendant in this case, but he has not

alleged that the federal government or any federal official is responsible for his alleged

constitutional injuries. Accordingly,the United States is dismissed as a defendant.

                                      LEAVE TO AMEND


       In light ofthe plaintiffs pro se status, the Court grants him leave to amend the complaint

to identify the individual or individuals whom the plaintiff believes are responsible for the
alleged deprivation of his constitutional rights. If plaintiff does not know the names and badge

numbers ofthe individuals who were involved in his arrest, prosecution and detention, he should

identify each ofthem as John Doe Police Officer #1, and the like, and include any information or

physical description that can be used to identify them. The plaintiff should provide details about

each alleged constitutional deprivation; for example, he should explain the circumstances of his

arrest and prosecution. Moreover,the plaintiff filed his complaint on January 31,2020—over

three years after the alleged conduct took place. "Section 1983 actions filed in New York are ...

subject to a three-year statute oflimitations." Hogan v. Fischer,738 F.3d 509,517(2d Cir.

2013). Accordingly,the plaintiff should explain why he filed his suit more than three years after

the arrest.


                                         CONCLUSION


        The plaintiffs claims against the United States are dismissed for failure to state a claim

on which relief may be granted. The Court grants the plaintiff leave to file an amended

complaint within 30 days ofthe date ofthis order. The amended complaint must be captioned

"Amended Complaint" and bear the same docket number as this order: 20-CV-693(AMD)(SJB).

Ifthe plaintiff does not file an amended complaint within thirty days, the complaint will be

dismissed with prejudice. The plaintiffis reminded that an amended complaint completely

replaces all prior pleadings; in other words,the plaintiff should include all relevant information

in the amended complaint because the Court will not rely on his first complaint. No summons

will issue at this time, and all further proceedings shall be stayed for 30 days. The Court certifies

pursuant to 28 U.S.C. § 1915(a)(3)that any appeal would not be taken in good faith and

therefore informa pauperis status is denied for purposes ofan appeal. See Coppedge v. United

       369 U.S. 438,444-45 (1962).
so ORDERED.



                             s/Ann M. Donnelly
                            ^NN M. DONNELLY
                            United States District Judge

Dated: Brooklyn, New York
      March 18, 2020
